Premier feuillet

Province de :_ Orientale.

nscri, il xx
rie Fonciège de Tshono I.- Ville de : RNRLESE
vision de® Titres Immobiliers. District er
LCTTTR Commune de : Éerrrsrres ;
Territoire :_ Yahuna--
Lotissement : Yamolota I.-
Usage : Agricole.

CONTRAT D'EMPHYTEOSE
NOS/E 340.7] 60 DU 02] 44 [SAS
TERME DU BAIL DE VINGT-CINQ (25) ANS

; L à ENTRE :
République Démocratique du Congo représentée par
En" en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa 4 de la Loi

4 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01.
Uillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part ;=----7=7222tTTt

le Gouverneur de Prorince---

ET :

{été PIANTATIONS ET HUILERIES DU CONGO 5.4, aumatricuiée au"

/KIN/RCSM/14-B-5979, Ideutification Nationale 01148, ayant s02-
Luteve dans la Sommune de la--

ar Son Birecteur Général, Momsieur-"""""T"

mm.

Te "L'EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

ède au soussigné de seconde part, qui accepte un droit

: La République conc
estinée à LEE agricole, ÉleRE d'une
30. OÙ.

d'emphytéose sur une parcelle de terre di
Sa | %

superficie de += ha _24-- ares Yheei
située dans le Communs-de érritoire de Yahuma,ortant le numéro B+R-655--

du plan cadastral et dont les limites sont représentées sous un liseré vert au
croquis dressé à l'échelle de 1 à20.000j ème.

Article 2 : Le présent contrat est conclu pour un terme de 25 ans prenant cours le o 2 (441#215:-
à l'expiration duquel il sera renouvelé pour une durée égale pour autant que le
terrain ait été mis en valeur et maintenu conformément aux obligations

contractuelles et réglementaires de l'emphytéose ;
La redevance annuelle fixée conformément au tarif en vigueur et aux conditions

suivantes :

0085409

Prix de référ. i
rhorièn es terrain Deuxième feuillet
res 20 % soit : FC 15.996,00
année 30 % soit: FC 23.9% 00
3°" année 40 % soit: FC 31-992, 00
ae année 45 % soit : FC 35.991,00
5èe année 50 % soit: FC 39.990,00

tte re : 6
à devance et taxes rémunératoires sont payables annuelle
Mmemieblanvier de chaque année chez le Comptable d T ns 4 eos à . à
es Titres Immobiliers de Tshopo I--
Article 3 : L' é l
D est tenu d'occuper le terrain concédé dans les six mois et d'en
Sms la mise en valeur dans les dix-huit mois de la conclusion du présent
. l'Occupant est tenu de poursuivre de façon ininterrompue et de maintenir
a mise en valeur conformément à la destination du terrain.

) Seront considérées comme mise en valeur :

Ë a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectare, les bananiers et les papayers devant être considérés comme des
plantes intercalaires n'occupant le sol que temporairement et n'entreront pas en |
Le ligne de compte lors du dénombrement des arbres fruitiers. |

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des

£ plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et

‘ 4 pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare de
; boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie.

a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif ;
c'est-à-dire drainés ou jrrigués si nécessaire et protégés contre l'érosion sur
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le nombre
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, des
F possibilités du sol et des conditions climatologiques.

b) Les terres sur lesquelles il aura été fait sur six dixièmes au moins de leur
surface par des constructions et installations nécessaires à l'entreprise et
notamment sur place en vue de la surveillance. Les poulaillers, les porcheries,
abris, étables, dipping-tancks destinés au bétail, garage pour les véhicules,

magasins de stockage.

c) La mise en valeur doit être rationnelle et effectuée suivant les règles de la
technique moderne.

' 0085409

Troisième et dernier feuillet

me . d) Les cultures sur le sol en déclivité s

i eront établi À
niveau et toutes les mesures contre établies parallèlement aux courbes de

érosion seront prises.

e) La mi
) ise en valeur des terres ayant une inclinaison de 30

même que le boisement dans un Fayôn de 75 MS eue % est interdite de

) Les condit
ons de mise en valeur sti Jeront séparément ou
Lel pulées ci-dessus joue p
…. simultanément pour toute surface

; heu EN aura la faculté de se libérer des charges de son droit par le
él SES ann des fonds aux conditions et selon les modalités prescrites par les
pesures d'exécution de la Loi n° 73-021 du 20 juillet 1973 et de ses mesures
d'exécution.

L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

l'Emphytéote de faire toute diligence auprès des Autorités
mps utile, l'autorisation de bâtir et la
de la législation sur l'Urbanisme et sur les

Il appartiendra à
compétentes en vue d'obtenir en te
permission des travaux requise en vertu
Circonscriptions Urbaines.

s dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier ( NÉSimE des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que Ses

mesures d'exécution.

: pour tout ce qui ne résulte pas de

8 : (Clause spéciale)
ation d'une des conditions reprises ci-dessus entraînera la

© 9 : L'inexécution ou la viol co
droit concédé.

résiliation de plein droit du
e 10 : Pour tout ce qui concerne l'exécution du présent ide paies dE Sac
; L " F a P1 . Si à

élire domicile, "LA REPUBLIQUE" dans les bureaux : € Mec Triés

“L'EMPHYTEOTE" dans les bureaux de Lr-EOMmnnTE dE : . à a
parcelle n°_ Section Rurale Six Cent Trente-trois” ras
D na Teme à ‘ot ) 14/7002
V
LUE La République
BE PROVINCE -—

Redevance et taxes ponts
us

pour un montant total de Rs (SANS
payées suivant quittance noie 64344 du arliol

A_Lsoneir= 1e

Le Comptable

oZia1  /204Ë

(1) Numéro cadastral en toutes lettres

0085409
SECTION R

TERRITOIRE: ŸAHUMA. __
CéDRUU RE CERTACAT
PARCELLE : {R L33

SERVICE DECADASTRE

